 Case 1:21-cv-00599-HYJ-PJG ECF No. 6, PageID.15 Filed 08/23/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


PATRICIA CRAYTON,

        Plaintiff,
                                                   Case No. 1:21-cv-599
v.
                                                   Hon. Hala Y. Jarbou
TWIN CITIES AREA
TRANSPORTATION AUTHORITY, et al.,

      Defendants.
____________________________/

                                           ORDER

        On July 20, 2021, Magistrate Judge Phillip J. Green issued a Report and Recommendation

(R&R) recommending that Plaintiff's complaint (ECF No. 1) be dismissed for failure to state a

claim on which relief may be granted (ECF No. 5). The R&R was duly served on the parties.

No objections have been filed, and the deadline for doing so expired on August 3, 2021. On

review, the Court concludes that the R&R correctly analyzes the issues and makes a sound

recommendation. Accordingly:

                IT IS ORDERED that the R&R (ECF No. 5) is APPROVED and ADOPTED

as the opinion of the Court.

                IT IS FURTHER ORDERED that that an appeal of this matter by Plaintiff would

not be in good faith.




Date:     August 23, 2021                           /s/ Hala Y. Jarbou
                                                   HALA Y. JARBOU
                                                   UNITED STATES DISTRICT JUDGE
